DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-11, and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 18 recites (additional limitations crossed out):
A method for executing a real-time online rating of a plurality of credit cards for a user, the method comprising:










in response to reception of said input data from said user device, said online rating system:
retrieving, via the at least one computer processor, a plurality of card data sets 
calculating, via the at least one computer processor, a plurality of different benefit ranks using said plurality of associated rewards and said plurality of associated features for each of said card data sets wherein at least one of said different benefit ranks is calculated using additionally said second input;
combining, via the at least one computer processor, said calculated benefit ranks according to at least one benefit weighting coefficient and said first input data to generate a set of ranked credit cards, and

The above limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a mental process, as well as a marketing activity. That is, other than reciting the steps as being performed by an “online rating system comprising at least one computer processor”, nothing in the claim elements preclude the steps from being performed mentally, or as being described as a marketing activity. For example, but for the “online rating system” language, the steps of “retrieving a plurality of card data sets…”, “calculating a plurality 
The judicial exception is not integrated into a practical application, in particular, the claim recites the additional limitation of an “online rating system”. The additional element is recited at a high level of generality (see at least Paras. [0005], [0021]) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Further, the claim recites several other additional limitations (see crossed out claim language above).  However, these limitations are merely extra-solution activity since they merely relate to the pre-solution activity of data gathering (i.e. receiving input data via user interface, and transmitting input data to online rating system), and the post-solution activity of outputting data (i.e. transmitting ranked credit cards for display).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an “online rating system” OIP Techs., Inc., v. Amazon.com, Inc. which featured sending messages over a network. The instant invention’s additional limitations merely feature the inputting of data into a user device, said user device transmitting said data to the online rating system, and said online rating system transmitting generated data back to the user device.  Further, the user device displaying a particular interface consisting of a plurality of sliders for input is a well-known, routine, conventional activity.  The Examiner takes Official Notice that such interfaces have been prevalent in the art for several decades.  Examples of such interfaces can be found in a typical computer’s control of audio/display functions.  The performance of conventional functions by generic computers does not provide an inventive concept. Therefore the claim is not found to be patent eligible.
Claim 1 features limitations similar to those of representative claim 18, and is therefore also found to be directed to an abstract idea without significantly more.
Claims 2-5, 7-11, and 13-17 are dependent on claim 1, and include all the limitations of claim 1.  Claim 19 is dependent on claim 18, and includes all the limitations of claim 18.  Therefore, they are also found to be directed to an abstract idea.  Claims 2-5, and 7 merely describe specific input associated with the sliders of claim 1.  Claims 8-9 describe they types of rewards and features, respectively.  Claims 10-11, 14-16 further describe inputs.  Claims 17 and 19 further describe the weighting coefficients.  The dependent claims merely serve to further define the abstract idea.  Therefore, the dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a weighting engine comprising at least one weighting processor and operatively associated weighting electronic storage, wherein said weighting storage comprises benefit weighting coefficients and weighting instructions that, when executed by said at least one weighting processor, cause said weighting engine to, in response to reception of said input data from said at least one user device, retrieve a plurality of said card data sets from said database, calculate a plurality of different benefit ranks using said plurality of associated rewards and said plurality of associated features for each of said card data sets wherein at least one of said different benefit ranks is calculated using additionally said second input, and combine said calculated benefit ranks according to said benefit weighting coefficients and according to said first input data to generate a set of ranked credit cards, and transmit said set of ranked credit cards to said user device as said ranked list of credit cards” lacks a proper written description.  The Examiner points to at least paragraph [0034] of the specification which states, in part, “The intermediate rankings 166 are weighted according to their respective insurance weighting 168 to provide the final insurance rank 120 when combined. In this regard, each insurance weighting 168 is illustratively a percentage such that when combined with all other insurance weightings the total is 100%.”  While the specification indicates that the rankings are weighted according to their respective weighting, there is no indication as to how the respective weightings are determined.  Similar issues arise in the determination of the “final fees rank” (Para. [0036]), “perk rankings” (Para. [0039]), “approval guarantee ranking” (Para. [0041]), “merchant acceptance ranking” (Para. [0042]), etc., as the specification fails to provide any specific algorithm/formula indicating how the rankings are determined.  For at least this reason, it is found that the Applicant is not in possession of an invention capable of performing the claimed function.
Claim 18 features limitations similar to those of claim 1, and is therefore rejected using the same rationale.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (US 2016/0098778) in view of Chandrasekaran (US 2015/0324830)
Regarding claim 1, Blumenthal discloses A computer system for executing a real-time online rating of a plurality of credit cards, the system comprising:
a communication network interconnecting an online rating system with at least one user device;
said at least one user device comprising a display and at least one user device processor and operatively associated user device electronic storage, wherein said user device storage comprises user device instructions that, when executed by said at least one user device processor, cause said at least one user device: 
to provide a user interface via said display, said user interface comprising: a first input comprising a plurality of sliders, each of said sliders corresponding to a respective pair of benefits and comprising a slider thumb slideable between at least a first position and a second position and a third position in between said first position and said second position, wherein said first position is associated with the user’s preference for a first one of said respective pair of benefits, said second position is associated with the user’s preference for a second one of said respective pair of said benefits and said third position is associated with a user preference for neither of said respective pair of benefits; 
a ranked list of credit card
receive from the user, via said user interface, as input data said first…inputs
transmit said input data to said rating system via said communication network;
receive from said rating system via said communication network said ranked list of credit cards in response to providing said input data.
Blumenthal discloses a system wherein a user may perform a search for credit cards using a mobile device utilizing a positional scale arrow to select parameters, and receive credit cards ranked based at least upon said parameters. (Figs. 7-8, Paras. [0049], [0091]-[0092], [0218])
Blumenthal does not disclose:
receive from the user, via said user interface, as input data said second…inputs
 a second input corresponding to a monthly spending amount of the user.  
Chandrasekaran teaches a system wherein a user may provide an institution with monthly expense information (Paras. [0031]-[0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Blumenthal to utilize the teachings of Chandrasekaran since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Blumenthal does disclose said online rating system comprising:
a database storing a plurality of card data sets, each of said card data sets corresponding to a respective one of the plurality of credit cards, each of said card data sets comprising a plurality of associated rewards and each of a plurality of associated features.  Blumenthal discloses a system wherein product (i.e. credit card) data sets are stored in a database (Para. [0190]). 
Blumenthal partially discloses a weighting engine comprising at least one weighting processor and operatively associated weighting electronic storage, wherein said weighting storage comprises benefit weighting coefficients and weighting instructions that, when executed by said at least one weighting processor, cause said weighting engine to, in response to reception of said input data from said at least one user device, retrieve a plurality of said card data sets from said database, calculate a plurality of different benefit ranks using said plurality of associated rewards and said plurality of associated features for each of said card data sets…, and combine said calculated benefit ranks according to said benefit weighting coefficients and according to said first input data to generate a set of ranked credit cards, and transmit said set of ranked credit cards to said user device as said ranked list of credit cards.  Blumenthal discloses a system that determines weighted scores for product (i.e. credit card) attributes in order to rank the products (see at least Paras. [0011], [0087]).
Blumenthal does not disclose wherein at least one of said different benefit ranks is calculated using additionally said second input.  Chandrasekaran teaches a system that ranks rewards in which a user is interested at least partially based upon user expenses (i.e. second input).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Blumenthal to utilize the teachings of Chandrasekaran since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with 
Claim 18 features limitations similar to those of claim 1, and is therefore rejected using the same rationale.
Regarding claim 9, Blumenthal discloses The system of Claim 1, wherein said features comprise one of minimum credit score, minimum personal income, perks, insurance, interest rates,  and fees.  Blumenthal discloses credit cards having an associated interest rate (Para. [0004]).
Regarding claim 10, Blumenthal does not disclose the system of claim 1, wherein said second input comprises a plurality of spending inputs.  Chandrasekaran teaches a system that features several different expenses of a user (Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Blumenthal to utilize the teachings of Chandrasekaran since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 11, Blumenthal does not explicitly disclose The system of Claim 1, wherein said plurality of spending inputs are selected form a group comprising a default annual spend, a regular spend percentage, a gas spend percentage, a grocery spend percentage, a drugstore spend percentage, a bills spend percentage, and a travel spend percentage.  
Regarding claim 13, Blumenthal discloses the system of claim 1, wherein said input data is transmitted automatically in response to movement to any user input including a new position of one of said slider thumbs and resulting in an update of said rank.  Blumenthal discloses updating rankings in response to receiving a change to a priority of an attribute (Para. [0008]).
Regarding claim 14, Blumenthal discloses The system of Claim 1, wherein said user interface further comprises a third input corresponding to a maximum annual fee amount the user is willing to pay, wherein said third input is received from the user via said user interface, wherein said input data received from said user further comprises said third input and wherein a subset of said ranked credit cards are selected in accordance with said third input and wherein said subset of ranked credit cards are transmitted to said user device as said ranked list of credit cards.  Blumenthal discloses delivering a ranked subset of results based upon a user’s preferences that include the user’s attitude towards fees (Para. [0169]).
Regarding claim 15, Blumenthal discloses The system of Claim 1, wherein said user interface further comprises a fourth input corresponding to a personal annual income of the user, wherein said fourth input is received from the user via said user interface, wherein said input data received from said user further comprises said fourth input and wherein a subset of said ranked credit cards are selected in accordance with said fourth input and wherein said subset of ranked credit cards are transmitted to said user device as said ranked list of credit cards.  Blumenthal discloses changing the manner in which a product attribute is evaluated based at least in part on the income level of the user (Para. [0173]).
Regarding claim 16, Blumenthal discloses The system of Claim 1, wherein said user interface further comprises at least one of a fifth input comprising at least one filter, said at least one filter narrowing said ranked list of cards, wherein said input data received from said user further comprises at least one of said fifth input and wherein said weighting engine further combines said weighting coefficients with at least one of said fifth input to generate said set of ranked cards.  Blumenthal discloses allowing a user to refine the criteria to a particular location (see Fig. 3).
Regarding claim 17, Blumenthal discloses The system of Claim 1, wherein said weighting coefficients comprise a user rating weighting coefficient, said user rating weighting coefficient calculated from rating points entered by a plurality of users.  Blumenthal discloses utilizing overall card ratings by users in the determination of rankings of cards (Fig. 6).
Claim 19 features limitations similar to those of claim 17, and is therefore rejected using the same rationale.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (US 2016/0098778) in view of Chandrasekaran (US 2015/0324830), and in further view of Baron (US 2005/0197904).
Regarding claim 8, Blumenthal and Chandrasekaran do not explicitly disclose the system of claim 1, wherein said rewards comprise one of cash back, pseudo cash, airline miles, and points.  While Blumenthal does disclose rewards programs being associated with credit cards (Paras. [0069], [0077]), Blumenthal does not disclose details about the rewards programs.  Baron teaches a system wherein users earn points through a credit card reward program.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Blumenthal and Chandrasekaran to utilize the teachings of Baron since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination 
Examiner Notes
No applicable prior art was found for claims 2-5 and 7.  While the overall concept of providing a ranked list of credit cards based on user criteria is not novel, utilizing pairs of the particular criteria of the claims was found to be novel at this time.
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues with substance:
Applicant appears to argue that the clarification that the online rating system comprises at least one computer processer, and that this and the “weighting engine” prevents the steps of retrieving, calculating and combining from being performed mentally.  The Examiner respectfully disagrees.  First, the step of “retrieving…a plurality of card data sets…” is merely the collecting or gathering of data, and may reasonably be characterized as reciting a mental process, which entails a concept that can be performed in the human mind.  Similarly, the steps of calculating and combining may be performed mentally as well as they merely describe the manipulation of data.  Further, applying the judicial exception using generic computer components (i.e. user device, at least one computer processor, weighting engine comprising at least one weighing processor, etc.) does not provide an inventive concept, and does not prevent the steps from being performed mentally.  Moreover, the Applicant has not disputed that the claims are additionally found to fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas since they describe a marketing activity.  Therefore, the rejection is maintained. 
Applicant's arguments regarding claims rejected under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.  Applicant argues with substance:
Applicant argues that support for determining how the rankings are determined may be found in paragraph [0023].  The Examiner respectfully disagrees.  Paragraph [0023] states, in part, “In a particular embodiment, moving a slider thumb 38 to indicate the preference of a particular benefit increases the relative weighting of that preferred benefit over all other benefits and such that the preferred benefit has a greater influence on the overall card ranking.”  There are a plurality of slider with each consisting of a pair of benefits (see claim 1).  If multiple sliders are moved to show preference for a particular benefit from each pair, then how is it determined which benefit is preferred out of all the selected benefits?  However, this appears to be moot because it doesn’t address the issue of the rejection.
The limitation in question states “calculate a plurality of different benefit ranks using said plurality of associated rewards and said plurality of associated features for each of said card data sets…”  These features appear to be ranked themselves (see paragraph [0031]) based at least in part on weightings (see at least paragraph [0034]).  However, as indicated in the rejection, no indication is given as to how the weightings are determined.  The limitation further states “combine said calculated benefit ranks …to generate a set of ranked credit cards
Applicant's arguments regarding claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues with substance:
Applicant argues that Blumenthal does not indicate a preference between respective pairs of attributes.  The Examiner respectfully disagree.  Paragraph [0091] states, in part, “By using this panel 500, users can rate, for the credit card example, their own level of indebtedness or cash flow.”  Further, paragraph [0092] states, in part, “The scale 502 is structured as a series between two values, for instance 0 and 100.  Zero, meaning high indebtedness and 100 meaning high cash flow.”  Figure 5 provides a visual of scale 502 which features a scale with “High Indebtedness” (i.e. first parameter) on the left, “High Cash Flow” (i.e. second parameter) on the right, and “Bit of Both” (i.e. indication of no preference) in the middle.  Thus, it is apparent that Blumenthal does indeed teach the limitation with “high indebtedness” and “high cash flow” being the respective pairs of attributes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681